Case 1:19-cv-02113-NYW Document 1 Filed 07/23/19 USDC Colorado Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No.:

MASUMEH SAMANDI

       Plaintiff,

v.

TALCOTT RESOLUTION LIFE INSURANCE COMPANY d/b/a HARTFORD LIFE
INSURANCE COMPANY,

       Defendant.


                                         COMPLAINT


       COMES NOW the Plaintiff, Masumeh Samandi, by and through undersigned counsel,

Thomas A. Bulger, Esq., of Silvern & Bulger, P.C., and respectfully submits this Complaint

against the above-named Defendant.

                                           PARTIES

       1.      Plaintiff, Masumeh Samandi, is a natural person and citizen of the State of

Colorado, with a current address of 13597 Via Varra, Unit 2305, Broomfield, Colorado 80020.

       2.      Defendant, Talcott Resolution Life Insurance Company d/b/a Hartford Life

Insurance Company (“Defendant Hartford”), is a corporation and/or similar business entity

which regularly conduct business in the State of Colorado. The Defendant’s registered agent for

service of process is the Colorado Division of Insurance, 1560 Broadway, Suite 850, Denver,

Colorado 80202.
Case 1:19-cv-02113-NYW Document 1 Filed 07/23/19 USDC Colorado Page 2 of 8




                                 JURISDICTION AND VENUE

       3.      At all pertinent times, Defendant administered and/or insured an employee benefit

plan which provides long-term disability (“LTD”) and other insurance benefits to employees of

Yodle, Inc. (“Yodle”). Specifically, Defendant issued a policy which insures a group disability

Plan subject to the provisions of the Employee Retirement Income Security Act of 1974, 29

U.S.C. §1101, et seq., (“ERISA”). Upon information and belief, the Plan has delegated to

Defendant Hartford its obligation to make all benefit decisions at issue in this claim.

       4.      At all pertinent times, Plaintiff was a full-time employee of Yodle and was a

“participant” in or “beneficiary” of the Plan within the meaning of ERISA.

       5.      Thus, and at all pertinent times, and by virtue of said employment, Plaintiff was

covered by the provisions of the Plan, including coverage for LTD benefits subject to the terms

and conditions of the policies issued by Defendant to Yodle.

                                 JURISDICTION AND VENUE

       6.      This matter is authorized and instituted pursuant to 28 U.S.C. §1331, to address

violations of Plaintiff’s rights protected by Federal law, including her rights under ERISA and

the subject ERISA Plan/policy.

       7.      Pursuant to 28 U.S.C. §1391, and/or Federal law, venue is proper in this Court

wherein Plaintiff resides, and wherein Defendant regularly conducts business and wherein (at

least part) of the wrongful conduct alleged herein occurred.

                                 STATEMENT OF THE FACTS

       8.      At all pertinent times, Plaintiff was employed by Yodle in an internet marketing

and sales position.


                                                 2
Case 1:19-cv-02113-NYW Document 1 Filed 07/23/19 USDC Colorado Page 3 of 8




        9.      In or around 2014, Plaintiff was forced to stop working due to severe fatigue, pain

and cognitive issues related to multiple and serious health issues.

        10.     Plaintiff has been diagnosed inter alia with chronic fatigue syndrome and/or

fibromyalgia, Lyme disease, sleep apnea and severe degenerative disc disease resulting in

surgery. In all, Plaintiff has been diagnosed with over 20 significant health issues, including

mental health issues.

        11.     Plaintiff applied to the Plan, through Defendant, for LTD benefits in or around

2014.

        12.     Defendant approved LTD effective July 16, 2014, after Plaintiff exhausted the

Plan’s elimination period, and after she received the full amount of short term disability available

from her employer.

        13.     At various times since, Defendant has terminated and/or suspended benefits,

forcing Plaintiff to file appeals.

        14.     Ultimately, Defendant approved and paid LTD to Plaintiff from July 16, 2014 to

May 4, 2019.

        15.     On or about January 10, 2019, Defendant determined it would terminate

Plaintiff’s LTD again effective May 4, 2019, and advised Plaintiff of that decision in writing.

        16.     Defendant in fact terminated Plaintiff’s LTD on May 4, 2019.

        17.     On or about May 23, 2019 Plaintiff appealed Defendant’s decision.

        18.     On or about July 9, 2019 Defendant upheld its decision to terminate Plaintiff’s

LTD.

.


                                                 3
Case 1:19-cv-02113-NYW Document 1 Filed 07/23/19 USDC Colorado Page 4 of 8




        19.     As pertinent here, The Plan provides for LTD if, due to sickness or injury, the

employee is disabled from her own occupation during the Plan’s own occupation period of 24

months (and thereafter if disabled from any other reasonable occupation).

        20.     At all pertinent times Plaintiff:

                a.      Suffered from a sickness/illness;

                b.      Was unable to perform the essential duties of her own occupation (or any

                        other reasonable occupation) due to said sickness; and

                c.      Was, and is, unable to perform the essential functions of her own

                        occupation, and/or any other occupation for which she is qualified.

        21.     Defendant has wrongfully denied Plaintiff’s claim for LTD benefits.

        22.     Plaintiff timely submitted the various appeals required by the Plan document and

requested a review of her claim. Plaintiff provided additional medical documentation and other

information in support of her claim, including additional letters of support from her treating

physician and/or others.

        23.     Plaintiff also included additional information with her appeals, including medical

records demonstrating the nature and extent of her ongoing disability and including supporting

records.

        24.     Defendant refused to alter its position and issued its final denial of Plaintiff’s

claim on or about July 9, 2019.

        25.     Defendant’s determinations are against the weight of medical evidence, including

but not limited to the opinions of Plaintiff’s physicians and/or healthcare providers, and/or

medical restrictions on Plaintiff’s activities.


                                                    4
Case 1:19-cv-02113-NYW Document 1 Filed 07/23/19 USDC Colorado Page 5 of 8




        26.     Defendant’s determination was otherwise erroneous, and/or arbitrary and

capricious in that Defendant failed to consider all pertinent medical and/or other evidence

indicating that Plaintiff’s medical condition prevents her from engaging in her own or any other

occupation.

        27.     Defendant has unreasonably refused to pay LTD benefits to Plaintiff, despite

additional documents and other evidence submitted by Plaintiff, subsequent to Defendant’s

denial of benefits.

        28.     Plaintiff has exhausted all Administrative Appeals provided by the Plan, and this

action is timely filed.

                             CLAIM FOR RELIEF:
              VIOLATION OF ERISA, WRONGFUL DENIAL OF BENEFITS
                          PLAINTIFF V. DEFENDANT


        29.     At all pertinent times, Plaintiff was covered by the Plan, which included coverage

for LTD benefits, as set forth above.

        30.     At all pertinent times, Defendant was a claim fiduciary, fiduciary and/or

administrator of the Plan, and/or claim administrator, within the meaning of ERISA.

        31.     Defendant was otherwise delegated the authority to administer claims for LTD

benefits by the Plan.

        32.     At all pertinent times, Plaintiff met the criteria for LTD under the Plan including

that she was unable to perform the functions of her own and/or any other occupation and

provided reasonable documentation (medical or otherwise) of that fact.

        33.     Defendant has improperly, erroneously, arbitrarily and/or capriciously denied

Plaintiff benefits due and owing under the Plan.

                                                   5
Case 1:19-cv-02113-NYW Document 1 Filed 07/23/19 USDC Colorado Page 6 of 8




       34.     Defendant’s wrongful conduct includes, but is not limited to:

               A.      Failing to consider all pertinent medical information, including but not

               limited to the opinions of Plaintiff’s treating physicians and/or healthcare

               providers;

               B.      Failing to provide an adequate review and appeal;

               C.      Failing to act in Plaintiff’s best interests;

               D.      Failing to consider credible evidence of functional impairments, including

                       but not limited to the results of a functional capacity exam;

               E.      Failing to consider Plaintiff’s prior medical history;

               F.      Failing to reasonably interpret and apply the terms of the Plan;

               G.      Failing to conduct a reasonable investigation; and

               H.      Failing to reasonably and properly interpret and implement all Plan

                       provisions.

       35.     As a matter of law, Defendant has an inherent conflict of interest in this matter as

claims administrator and guarantor.

       36.     Defendant’s wrongful conduct has caused injuries and damages to the Plaintiff,

including lost LTD benefits.

                                            DAMAGES

       37.     The Defendant’s above-alleged wrongful conduct caused injuries and damages to

the Plaintiff, including but not limited to: Past and future economic damages, including but not

limited to loss of LTD benefits. Plaintiff has also incurred attorney’s fees and costs as a result of

Defendant’s conduct.


                                                   6
Case 1:19-cv-02113-NYW Document 1 Filed 07/23/19 USDC Colorado Page 7 of 8




       WHEREFORE, Plaintiff requests judgment and damages against Defendant Lincoln

and/or the Plan as follows:

               A.     A declaratory judgment that Defendant has violated Plaintiff’s rights

                      under ERISA;

               B.     An injunction and/or other appropriate equitable other relief as permitted

                      by ERISA, including but not limited to §502(a)(1)(b) ordering Defendant

                      to make Plaintiff whole and/or to return them to the position plaintiff

                      would have obtained in the absence of Defendant’s wrongful conduct,

                      including payment of health insurance premiums otherwise covered by the

                      policy;

               C.     Retroactive reinstatement LTD benefits and payment of all back due

                      benefits pursuant to ERISA §502(a)(1)(b), as well as an order, requiring

                      Defendant to process Plaintiff’s claim for future LTD disability benefits.

               D.     Reasonable attorneys’ fees and costs, including but not limited to witness

                      fees, as provided in ERISA §502(G)(1), 29 U.S.C. §1132(g)(a) and/or

                      other applicable case law;

               E.     Interest on any awards at the highest rate allowed by law as provided in

                      ERISA §502(G)(1), 29 U.S.C. §1132(g)(1); and

               F.     Such other and further relief as this Court deems just and appropriate.

       Dated this 23rd day of July, 2019.




                                                7
Case 1:19-cv-02113-NYW Document 1 Filed 07/23/19 USDC Colorado Page 8 of 8




                                        SILVERN & BULGER, P.C.

                                        s/Thomas A. Bulger, Esq.
                                        ____________________________________
                                        Thomas A. Bulger, Esq.
                                        Counsel for Plaintiff
                                        4800 Wadsworth Boulevard, Suite 307
                                        Wheat Ridge, Colorado 80033
                                        (3030 292-0044
                                        Facsimile (303) 292-1466
                                        Email: counsel@silvernbulger.com




                                    8
